Gordon McCloud, J.
¶1 Appellants James Kumar, Ranveer Singh, Asegedew Gefe, and Abbas Kosymov brought a class action lawsuit against their employer, Gate Gourmet Inc., alleging two common law torts and two violations of Washington’s Law Against Discrimination (the WLAD), chapter 49.60 RCW. The lawsuit stems from Gate Gourmet’s employee meal policy, which bars employees from bringing in their own food for lunch (for security reasons), leaving only employer-provided food for the employees to eat. According to the plaintiffs, the policy forces them to work without food or eat food that violates their religious beliefs. The trial court dismissed the lawsuit in its entirety, finding that the WLAD contains no requirement that employers make reasonable accommodations for their employees’ religious practices. We granted direct review and now reverse.
*487FACTS1
¶2 The plaintiffs in this action (the employees) work near SeaTac airport for the defendant, Gate Gourmet, preparing meals for service on trains and airplanes. Due to security concerns, the employees can neither bring food with them to work nor leave the premises to obtain food during their 30-minute lunch break. Instead, Gate Gourmet provides meals for employees to consume during their break. These meals ostensibly consist of one vegetarian and one meat-based main dish. The employees allege, however, that Gate Gourmet uses animal by-products in the “vegetarian” option. Clerk’s Papers (CP) at 14. They also allege that they informed Gate Gourmet that their various religious beliefs prohibited them from eating the beef-pork meatballs the company served, that Gate Gourmet responded by temporarily switching to turkey meatballs, that the company later switched back to the beef-pork mixture without notifying the employees, and that it now refuses to alter the employee meals. Finally, the complaint alleges harm. It claims that the employees “caused the plaintiffs ... harm by deliberately refusing to accommodate their religious and moral beliefs.” Id. In particular, the complaint alleges that Gate Gourmet’s alleged deception caused “putative class members [to] unknowingly eat[ ] food forbidden by their beliefs,” CP at 19, and that class members “have faced the choice of eating food forbidden by their sincerely held beliefs or not eating, have suffered offensive touching due to their contact with food prohibited by their beliefs, and have suffered distress as a result.” CP at 22.
¶3 The employees brought a class action lawsuit alleging that Gate Gourmet’s knowing refusal to label and “adapt [ ] its menu to accommodate the tenets of [their] beliefs and *488religions” violated the WLAD. CP at 21. This allegation is based on two distinct theories: (1) that Gate Gourmet’s meal policy constituted a failure to reasonably accommodate the employees’ religious practices and (2) that the meal policy has a disparate impact on employees who adhere to certain religions. The employees’ complaint also states claims for the common law torts of battery and negligent infliction of emotional distress.2
¶4 The trial court granted in full Gate Gourmet’s CR 12(b)(6) motion to dismiss the complaint. CP at 118-20. It concluded that under Short v. Battle Ground School District, 169 Wn. App. 188, 279 P.3d 902 (2012), the WLAD provides no cause of action for failure to reasonably accommodate religious practices. CP at 119. The order of dismissal contains no discussion of the disparate impact, battery, or negligence claims; in fact, the CR 12(b)(6) motion contains no discussion of the disparate impact claim. Id. The employees sought and obtained direct review by this court.
ANALYSIS
Standard of Review
¶5 All of the issues presented in this case are reviewed de novo.3 “Under CR 12(b)(6) a plaintiff states a claim on which relief can be granted if it is possible that facts could be established” that would support relief. McCurry v. Chevy Chase Bank, FSB, 169 Wn.2d 96, 101, 233 P.3d 861 (2010).

*489
1. Does the WLAD require covered employers to make reasonable accommodations for their employees’ religious practices?

a. The WLAD creates a private cause of action for employment discrimination on the basis of religion
¶6 As originally enacted in 1949, the WLAD prohibited employers from discriminating on the basis of “race, creed, color, or national origin.” Laws of 1949, ch. 183, § 7. Today, it prohibits discrimination on the basis of those traits as well as “sex, marital status, sexual orientation ... honorably discharged veteran or military status, or the presence of any sensory, mental or physical disability or the use of a trained dog guide or service animal by a person with a disability.” RCW 49.60.180(1). Washington courts have long equated the term “creed” in the WLAD with the term “religion” in Title VII of the Civil Rights Act of 1964 (Title VII).4 The parties agree that the term “creed” in the WLAD refers to religious belief.
¶7 Since its enactment, the WLAD has been administered by the Washington Human Rights Commission (HRC). The HRC has the power to “adopt, amend, and rescind suitable rules to carry out [its] provisions . . . and the policies and practices of the commission in connection therewith.” RCW 49.60.120(3). In 1973, the WLAD was amended to create a private cause of action against any employer engaging in an “unfair practice” Griffin v. Eller, 130 Wn.2d 58, 63, 922 P.2d 788 (1996); id. at 78 & n.3 (Talmadge, J., dissenting). RCW 49.60.180(3) now provides in relevant part that it is an “unfair practice” for an *490employer “[t]o discriminate against any person in compensation or in other terms or conditions of employment because of age, sex, marital status, sexual orientation, race, creed, color [or] national origin....” The employees brought their class action suit under this provision.
b. Washington courts look to federal antidiscrimination law to help them construe the WLAD’s provisions
¶8 In the employment context, the WLAD has three federal counterparts: Title VII, the Age Discrimination in Employment Act (ADEA),5 and the Americans with Disabilities Act (ADA).6 Title VII has prohibited employment discrimination on the basis of “race, color, religion, sex, or national origin, [etc.]” since 1964,7 the ADEA has prohibited discrimination against older workers since 1967, and the ADA has prohibited employment discrimination on the basis of disability since 1990. The WLAD’s employment provisions were amended in 1961 to prohibit age discrimination,8 in 1971 to prohibit sex discrimination,9 and in 1973 to prohibit discrimination on the basis of marital status10 and disability.11 Thus, in every category but sex-based *491discrimination, our state WLAD’s prohibitions predate their federal counterparts.12
¶9 Even though almost all of the WLAD’s prohibitions predate Title VU’s, the ADA’s, and the ADEA’s, Washington courts still look to federal case law interpreting those statutes to guide our interpretation of the WLAD.13 Federal cases are not binding on this court, which is “free to adopt those theories and rationale which best further the purposes and mandates of our state statute.” Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 361-62, 753 P.2d 517 (1988). Where this court has departed from federal antidiscrimination statute precedent, however, it has almost always ruled that the WLAD provides greater employee protections than its federal counterparts.14
*492c. In Short, the Court of Appeals concluded that Washington’s WLAD provides fewer protections against religious discrimination than Title VII
¶10 While Title VII has explicitly required employers to make “reasonable accommodations” for employees’ religious practices since 1972,15 the WLAD lacks such an express requirement. In Hiatt v. Walker Chevrolet Co., this court noted that difference and “specifically disapprove [d]” a Court of Appeals opinion that “assume [d]” the WLAD provided the same protections against religious discrimination that Title VII provides. 120 Wn.2d 57, 64, 837 P.2d 618 (1992).
¶11 But the Hiatt court expressly declined to decide whether the WLAD requires employers to reasonably accommodate their employees’ religious practices, because doing so was not necessary to resolve the case before it. Id. Hiatt provided only an overview of that “important issue.” Id. It noted that the issue had arisen in several other jurisdictions in which state antidiscrimination statutes analogous to the WLAD’s prohibited religious discrimination but did not affirmatively require accommodations. Id. at 63. The Hiatt court found these jurisdictions evenly split: in three, courts had found a reasonable-accommodation-for-religion requirement implicit in their state’s antidiscrimination statutes but in three others courts had found no such implicit requirement.16 Ultimately, the Hiatt court concluded *493only that “[s]trong arguments can be presented on both sides of the issue.” Id.
¶12 In Short, 169 Wn. App. 188, the case on which the trial court below relied when it dismissed the employees’ claims, Division Twq of the Court of Appeals answered the question that Hiatt left open. It held that the WLAD does not require employers to make reasonable accommodations for their employees’ religious practices. Id. at 202. The Short court based this conclusion primarily on three factors: (1) the absence of an express reasonable-accommodation-for-religion requirement in the WLAD, (2) the fact that the WLAD’s prohibition on religious employment discrimination predates Title VU’s by 15 years, and (3) the HRC’s failure to promulgate any rules containing such a requirement. Id. at 202-03.
d. We disapprove the Short court’s analysis
¶13 The first factor the Short court cited — the WLAD’s lack of an express reasonable accommodation mandate — is not persuasive. As discussed in detail in Part (e) below, courts interpreting such silence in religious antidiscrimination law as endorsing rather than barring this particular anti-discrimination theory have the more persuasive argument.
¶14 The second factor on which the Short court relied — the WLAD’s enactment 15 years before Title VII — is not persuasive because we have never considered chronology when looking to federal case law to help interpret the WLAD. Rather, we have relied on federal civil rights jurisprudence where doing so “further [s] the purposes and mandates of [the WLAD].” Grimwood, 110 Wn.2d at 362. *494This court has therefore consulted federal case law in the contexts of age,17 race,18 and disability19 discrimination even though the WLAD’s provisions on age, race, and disability were enacted well before their federal counterparts. Thus, the fact that the WLAD’s provisions on “creed” predate Title VII does not preclude this court’s reliance on federal law to interpret those provisions.
¶15 The third factor on which the Short court relied — the HRC’s failure to promulgate rules requiring employers to reasonably accommodate employees’ religious practices — is not persuasive because the agency’s silence does not constitute an interpretation of the WLAD. It is certainly true that an administrative agency’s silence must be deemed significant where it admits of only one reasonable interpretation.20 Here, however, the HRC’s silence regarding an employer’s duty to accommodate religious practices is subject to more than one reasonable interpretation. It might indicate that the agency believes the WLAD imposes no such duty. But it might also indicate the opposite — that the agency assumes the WLAD imposes exactly the same duty to accommodate religious practices that Title VII does and thus needs no regulatory clarification. Indeed, the HRC’s amicus brief in this case says exactly that; the HRC explains that it “has not doubted that the [WLAD] includes a religious accommodation require*495ment, and thus did not deem a rule on the subject necessary.” Br. of Amicus Curiae HRC at 15.21
¶16 Moreover, just as an agency cannot promulgate a rule that exceeds its statutory mandate,22 neither can it diminish statutory protections by failing to act. Gate Gourmet makes much of the fact that the HRC has promulgated rules requiring employers to reasonably accommodate employees with disabilities, arguing that the HRC would have issued an identical rule mandating religious accommodations if it believed the WLAD required them. But the HRC’s rules did not create the reasonable accommodation requirement for disability — they merely implemented a requirement already inherent in the WLAD itself. See Holland v. Boeing Co., 90 Wn.2d 384, 388-89, 583 P.2d 621 (1978) (finding a reasonable-accommodation-for-disability requirement inherent in the “legislative policy” embodied in the WLAD, even though that statute did not employ the term “accommodation”).23 Even if the HRC had failed to promulgate any rules requiring reasonable accommodations for *496employee disabilities, this court would still have been required to recognize that implicit requirement in the WLAD’s provisions. See Am. Cont’l Ins. Co. v. Steen, 151 Wn.2d 512, 518, 91 P.3d 864 (2004) (in interpreting a statute, the court’s “primary objective is to ascertain and give effect to the [legislature’s] intent and purpose” (citing State v. Watson, 146 Wn.2d 947, 954, 51 P.3d 66 (2002))).
¶17 So, with or without recourse to implementing rules, this court must interpret RCW 49.60.180 so as to give effect to the legislature’s intent. In this case, that means choosing between two competing interpretations of the statute: the interpretation that says it implies a reasonable-accommodation-for-religion requirement and the interpretation that says it lacks such a requirement.
e. Under state rules of statutory interpretation and persuasive federal antidiscrimination case law, the WLAD implies a requirement to reasonably accommodate religious practices
¶18 For help interpreting the WLAD, we look to cases applying Title VII’s prohibition against religious discrimination. See supra notes 13 and 17-19 and accompanying text. Gate Gourmet argues that Title VII is more protective of employees’ religious practices than is the WLAD, because Title VII was amended in 1972 to expressly require reasonable accommodations for religion. The employees counter that Title VII had always imposed a reasonable accommodation duty on the employer and that the 1972 amendment clarified (rather than expanded) that implicit duty. The employees therefore conclude that the WLAD imposes the same implicit duty to reasonably accommodate employees’ religious practices.
¶19 We agree with the employees. To explain why this is so, we provide a brief history of the reasonable accommodation requirement, followed by an overview of state and federal disparate impact jurisprudence.
*497¶20 Shortly after Title VII was enacted in 1964, the Equal Employment Opportunity Commission (EEOC) promulgated a rule interpreting the statute to require employers to reasonably accommodate employees’ religious practices. 29 C.F.R. § 1605.1 (1967). At that point, Title VII prohibited religious discrimination but contained no language addressing reasonable accommodations one way or the other. 42 U.S.C. § 2000e-2(a).
¶21 Initially the EEOC rule explicitly excluded work schedule alterations from the category of “reasonable accommodations,” meaning that an employee could not demand time off to observe a holy day under that rule. Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 85, 97 S. Ct. 2264, 53 L. Ed. 2d 113 (1977) (Marshall, J., dissenting) (quoting 29 C.F.R. § 1605.1(a)(3), (b)(3)). In 1967, however, the agency omitted the language exempting scheduling accommodations and replaced it with language requiring any accommodation that did not impose an “ ‘undue hardship’ ” on the employer. Id. at 85-86 (quoting 29 C.F.R. § 1605.1(b)).
¶22 As this court noted in Hiatt, Congress amended Title VII in 1972 to expressly affirm the EEOC’s reasonable accommodation rule. Hiatt, 120 Wn.2d at 62-63 & n.5 (citing 42 U.S.C. § 2000e( j); Trans World Airlines, 432 U.S. at 73). The 1972 amendment required employers to “reasonably accommodate to an employee’s or prospective employee’s religious observance or practice” to the extent possible “without undue hardship on the conduct of the employer’s business.” Pub. L. 92-261, 86 Stat. 103.
¶23 Only a few Court of Appeals cases have addressed the nature of the 1972 amendment. In Dewey v. Reynolds Metals Co., 429 F.2d 324, 334 (6th Cir. 1970), aff’d by an equally divided court, 402 U.S. 689, 91 S. Ct. 2186,29 L. Ed. 2d 267 (1971), a preamendment case, the Sixth Circuit decided that the EEOC had exceeded its statutory mandate by promulgating the reasonable accommodation requirement because it was “not consistent” with the preamend*498ment statute’s “plain language.”24 By contrast, more recent Fifth and Ninth Circuit cases have treated the 1972 amendment as clarifying rather than modifying Title VU’s original meaning.25
f 24 We find that the Fifth and Ninth Circuits’ reasoning is more consistent with the goals and prior controlling interpretations of the federal antidiscrimination law — particularly the United States Supreme Court’s decision interpreting Title VII as barring not just employment practices based on discriminatory intent but also employment practices that produce “disparate impacts.” This is critical, because our court has held that our Washington’s LAD has those same goals and recognizes that same “disparate impact” cause of action.
¶25 The United States Supreme Court came to that conclusion first in Griggs v. Duke Power Co., 401 U.S. 424, 91 S. Ct. 849, 28 L. Ed. 2d 158 (1971). In that case, the Supreme Court held that Title VII prohibits employment practices that are discriminatory in effect as well as those based on discriminatory intent. Id. at 429-30. The unanimous Griggs Court reasoned that Title VII’s purposes could not be achieved unless the statute was construed to bar “practices . . . neutral on their face, and even neutral in terms of intent [that] operate to ‘freeze’ the status quo of prior discriminatory employment practices.” Id. at 430. The Supreme Court therefore held that Title VII barred even a *499facially neutral job requirement if that requirement disproportionately burdened a protected class, unless the requirement bore a legitimate relation to “job performance,” that is, unless it constituted a “business necessity.” Id. at 431. The Griggs decision created the cause of action now known as a “disparate impact” claim. Smith v. City of Jackson, 544 U.S. 228, 230, 125 S. Ct. 1536, 161 L. Ed. 2d 410 (2005).
¶26 This court adopted Griggs’ reasoning in Fahn v. Cowlitz County, 93 Wn.2d 368, 375-77, 610 P.2d 857, 621 P.2d 1293 (1980). In Fahn, we held that the HRC had authority to restrict preemployment inquiries regarding height and weight because they have a disparate impact on women and applicants of certain national origins. Id. The Fahn court cited Griggs for the principle that Title VII must be construed broadly and noted that “our legislature has likewise mandated a liberal construction for [the WLAD].” Id. at 376. We therefore embraced Griggs’ logic and held that the WLAD empowered the HRC to promulgate rules implementing the “disparate impact” doctrine. Id. at 381. Under Washington law, as under federal law, the employer can defeat the plaintiff’s prima facie “disparate impact” claim by showing that the challenged employment practice serves a “business necessity.” Hegwine v. Longview Fibre Co., 162 Wn.2d 340, 354-55, 172 P.3d 688 (2007).
 ¶27 Griggs and Fahn weigh heavily in our decision today. Both the “disparate impact” and “religious accommodation” doctrines bar facially neutral employment policies that have disproportionate adverse effects on a protected class. For this reason, courts in several other jurisdictions have concluded that recognizing an implied disparate impact claim goes hand in hand with recognizing an implied religious accommodation claim in statutes that prohibit religious discrimination. Me. Human Rights Comm’n v. Local 1361, United Paperworker Int’l Union AFL-CIO, 383 A.2d 369, 375-78 (Me. 1978); Yott v. N. Am. Rockwell Corp., 501 F.2d 398, 402-03 (1974), aff’d, 602 F.2d 904 (9th Cir. 1979); Reid v. Memphis Publ’g Co., 468 F.2d *500346, 350 (1972), aff’d in relevant part, 521 F.2d 512, 520-21 (6th Cir. 1975); Montgomery v. Bd. of Educ., 188 Or. App. 63, 68-69, 71 P.3d 94 (2003); see also Rankins v. Comm’n on Prof’l Competence, 24 Cal. 3d 167, 172-74, 593 P.2d 852, 154 Cal. Rptr. 907 (1979) (noting reasoning in federal courts).
¶28 We agree. Disparate impact and reasonable accommodation claims both prevent employers from adopting facially neutral policies that create or perpetuate discriminatory effects. There is no logical reason to recognize in the WLAD an implied prohibition on facially neutral policies that have disparate impacts but not an implied requirement to reasonably accommodate religious practices, thereby avoiding such disparate impacts.26
¶29 Washington courts construe the WLAD’s protections broadly where other forms of discrimination are concerned;27 we decline to carve out an exception for religious discrimination. Accordingly, we hold that the WLAD *501creates a cause of action for failure to reasonably accommodate an employee’s religious practices.28

2. Have the employees stated a claim for failure to reasonably accommodate religious practices?

¶30 The United States Supreme Court has never listed the elements of a prima facie claim for failure to accommodate religious practices.29 Several Courts of Appeals, however, have adopted a test based on the “disparate impact” burden-shifting scheme established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). See, e.g., Equal Emp’t Opportunity Comm’n v. Abercrombie & Fitch Stores, Inc., 731 F.3d 1106, 1122 (10th Cir. 2013); Walden v. Ctrs. for Disease Control & Prevention, 669 F.3d 1277, 1293 (11th Cir. 2012); Equal Emp’t Opportunity Comm’n v. Firestone Fibers & Textiles Co., 515 F.3d 307, 312 (4th Cir. 2008); Berry v. Dep’t of Soc. Serv., 447 F.3d 642, 655 (9th Cir. 2006).
 ¶31 Under this test, a plaintiff establishes a prima facie claim of failure to accommodate religious practices by showing that (1) he or she had a bona fide religious belief, the practice of which conflicted with employment duties; (2) he or she informed the employer of the beliefs and the conflict; and (3) the employer responded by subjecting the employee to threatened or actual discriminatory treatment. Porter v. City of Chicago, 700 F.3d 944 (7th Cir. *5022012); Lawson v. Washington, 296 F.3d 799, 804 (9th Cir. 2002).30
¶32 To be sure, the employer can defend by showing that it offered the employee a reasonable accommodation or that an accommodation would be an “undue hardship” on the employer. Abercrombie, 731 F.3d at 1122-23; Berry, 447 F.3d at 655. Congress did not define the term “undue hardship” when it enacted the 1972 amendment, but the United States Supreme Court has ruled that an “undue hardship” results whenever an accommodation “require [s an employer] to bear more than a de minimis cost.” Trans World Airlines, 432 U.S. at 84 (decided in posttrial context, not at pleading stage). The United States Supreme Court has also ruled that a “reasonable accommodation” need not be the precise accommodation the employee requests, even if the employer could provide that accommodation without suffering any undue hardship. Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 68, 107 S. Ct. 367, 93 L. Ed. 2d 305 (1986). And other courts have held that an undue hardship may be something other than a financial burden. An employer can defeat a religious accommodation claim by showing that valid concerns other than money — e.g., legal obligations31 or the interests of clients32 or other employees33 — would be unduly burdened by an accommodation.
*503¶33 But the complaint need only allege the elements of a prima facie case. Under the test for a prima facie case, described above, the employees here have stated a claim for failure to reasonably accommodate their religious practices. Their complaint alleges that (1) they hold sincere religious beliefs, CP at 17-18, that conflict with Gate Gourmet’s requirement that all employees eat company-provided food, CP at 16-17; (2) they informed Gate Gourmet of the conflict, CP at 19; and (3) Gate Gourmet responded by first deceiving the employees into eating food prohibited by their religions, id., and then by refusing to entertain any of the employees’ proposed accommodations, with the result that the employees were forced to eat prohibited food or work hungry, CP at 19-20. The employees have met their burden to establish a prima facie religious accommodation claim. Berry, 447 F.3d at 655; Lawson, 296 F.3d at 804. We reverse the trial court’s order dismissing the employees’ claim of failure to reasonably accommodate their religious practices.

3. Have the employees stated a claim for disparate impact?

¶34 As discussed above, this court has held that the WLAD creates a cause of action for disparate impact. E-Z Loader Boat Trailers, Inc. v. Travelers Indem. Co., 106 Wn.2d 901, 909, 726 P.2d 439 (1986). To establish a prima facie case of disparate impact, the plaintiff must show that (1) a facially neutral employment practice (2) falls more harshly on a protected class. Oliver v. Pac. Nw. Bell Tel. Co., 106 Wn.2d 675, 679, & n.1, 724 P.2d 1003 (1986) (citing Shannon v. Pay’N Save Corp., 104 Wn.2d 722, 727, 709 P.2d 799 (1985)).
*504¶35 The employees’ complaint alleges that Gate Gourmet maintains a facially neutral employee meal policy that falls more harshly on those within a protected class. The trial court’s order dismissing this claim is therefore reversed.

4. Have the employees stated a claim for battery ?

¶36 A “battery” is an intentional and unpermitted contact with the plaintiff’s person. A defendant is liable for battery if (a) “he [or she] acts intending to cause a harmful or offensive contact with the [plaintiff or a third party], or an imminent apprehension of such contact, and (b) a harmful or offensive contact with the [plaintiff] directly or indirectly results.” Restatement (Second) of Torts § 13 (1965). “A bodily contact is offensive if it offends a reasonable sense of personal dignity.” Restatement (Second) of Torts § 19. Thus, an offensive contact does not have to result in physical injury to constitute a battery. See Seigel v. Long, 169 Ala. 79, 53 So. 753 (1910) (facts established claim for battery where defendant pushed plaintiff’s hat back in order to see his face); Crawford v. Bergen, 91 Iowa 675, 60 N.W. 205 (1894) (facts established claim for battery where defendant placed his hand on the plaintiff’s shoulder and asked him an insulting question).
¶37 Gate Gourmet asserts that the employees have failed to allege an “ ‘intentional infliction of a harmful bodily contact upon another,’ ” because they have failed to allege “contact,” “force,” and “intent.” Respt’s Br. at 29-31 (quoting Garratt v. Dailey, 46 Wn.2d 197, 200, 279 P.2d 1091 (1955)).
¶38 We disagree. First, the “contact” element of a battery is simply a harmful or an offensive contact with the plaintiff; thus, a battery can occur where, for example, the plaintiff comes in harmful contact with the ground but never touches the defendant. See Garratt, 46 Wn.2d 197 at 200-01. Second, “force” is not an element of battery. Id. Finally, the “intent” element of battery is satisfied where a *505defendant knows to a “substantial certainty” that his actions will result in the harmful or offensive touching. Id. at 202. A person therefore commits a battery where he or she performs “ ‘[a]n act which, directly or indirectly, is the legal cause of a harmful contact with another’s person’ ” and that act is intentional, is not consented to, and is otherwise unprivileged. Id. at 200 (quoting Restatement of Torts § 13 (1934)). These elements are met where the plaintiff’s consent to the contact “ ‘is procured by fraud or duress.’ ” Id. at 201 (quoting Restatement of Torts § 13(b)).
¶39 The employees allege that Gate Gourmet deceived them into eating food in violation of their religious beliefs, knowing that this would cause an offensive contact. These allegations are sufficient to support a claim for battery at this stage. The trial court’s order dismissing this claim is therefore reversed.
5. Have the employees stated a claim for negligent infliction of emotional distress?
¶40 A plaintiff may recover for negligent infliction of emotional distress if she proves duty, breach, proximate cause, damage, and “objective symptomatology.” Strong v. Terrell, 147 Wn. App. 376, 387, 195 P.3d 977 (2008) (citing Kloepfel v. Bokor, 149 Wn.2d 192, 198, 66 P.3d 630 (2003)). This court has recognized that actions based on mental distress must be subject to limitation by the courts, and it has concluded that the proper limitation is a balance of risk against utility. See Snyder v. Med. Serv. Corp. of E. Wash., 145 Wn.2d 233, 244, 35 P.3d 1158 (2001). Accordingly, in the negligent infliction of emotional distress context, we have held that an employer’s conduct is unreasonable when its risk outweighs its utility. Id. The employees allege that Gate Gourmet knowingly implemented a meal policy that posed a risk to the employees’ religious well-being, and that this risk far outweighed the policy’s utility to the company. It is “possible that facts could be estab*506lished” to support the employees’ allegations that Gate Gourmet breached a duty to the employees and that this breach resulted in emotional harm. McCurry, 169 Wn.2d at 101. To maintain an action for negligent infliction of emotional distress, however, a plaintiff must also establish “emotional distress ... susceptible to medical diagnosis and proved through medical evidence.” Hegel v. McMahon, 136 Wn.2d 122, 135, 960 P.2d 424 (1998). The employees here have not identified what, if any, specific objective symptomatology their harm entailed, stating that they will be able to ascertain “relevant facts” only when discovery begins. CP at 37.
¶41 That is a possibility. This case was dismissed at the pleading stage, and the employees’ claim for negligent infliction of emotional distress was dismissed without analysis. In light of this fact and in light of Washington’s relatively liberal standard for stating a cognizable claim,34 we reverse the dismissal.
CONCLUSION
¶42 The WLAD includes a duty to reasonably accommodate an employee’s religious practices. The trial court thus erred when it dismissed the employees’ reasonable accommodation claim on the ground that the WLAD created no cause of action for failure to accommodate religious practices. The trial court also erred in dismissing the employees’ claims for disparate impact, battery, and negligent infliction of emotional distress. We reverse the decision of the Superior Court and remand for further proceedings consistent with this opinion.
Fairhurst, Stephens, Wiggins, and González, JJ., concur.

 The trial court dismissed for failure to state a claim. Por purposes of this analysis, therefore, we assume the truth of the plaintiffs’ allegations. Cutler v. Phillips Petrol. Co., 124 Wn.2d 749, 755, 881 P.2d 216 (1994) (when reviewing a trial court’s dismissal for failure to state a claim, the appellate court presumes the truth of the plaintiff’s allegations).


 It does not state any claims under Title VII of the Civil Rights Act of 1964 but reserves the employees’ right to do so in the future. Pub. L. 88-352, 78 Stat. 241, 255 (1964); 42 U.S.C. § 2000e-2(a).


 McKee v. AT&T Corp., 164 Wn.2d 372, 387, 191 P.3d 845 (2008) (legal conclusions are reviewed de novo); Kinney v. Cook, 159 Wn.2d 837, 842, 154 P.3d 206 (2001) (trial court’s ruling to dismiss a claim under CR 12(b)(6) is reviewed de novo (citing Tenore v. AT&T Wireless Servs., 136 Wn.2d 322, 329-30, 962 P.2d 104 (1998))).


 See Hiatt v. Walker Chevrolet Co., 120 Wn.2d 57, 61-62, 837 P.2d 618 (1992) (stating that “Title VII of the Civil Rights Act of 1964 is the federal counterpart to our state law” and referring to “federal and state law against religious discrimination” (emphasis added)); accord Riste v. E. Wash. Bible Camp, Inc., 25 Wn. App. 299, 302, 605 P.2d 1294 (1980) (finding the term “creed,” as used in the WLAD, to mean “a system of religious beliefs”).


 Age Discrimination in Employment Act of 1967, Pub. L. 90-202, 81 Stat. 602, 603 (1967); 29 U.S.C. § 623(a).


 American with Disabilities Act of 1990, Pub. L. 101-336, 104 Stat. 327, 331 (1990); 42 U.S.C. § 12111(a). Before Congress passed the ADA, section 504 of the Rehabilitation Act of 1973 prohibited discrimination on the basis of disability in “any program or activity receiving federal financial assistance.” Pub. L. 93-112, 87 Stat. 357 (1973). The WLAD’s prohibitions on disability discrimination predate the Rehabilitation Act by several months.


 42 U.S.C. § 2000e-2(a).


 Laws of 1961, ch. 100, § 1.


 Laws of 1971, 1st Ex. Sess., ch. 81, § 3.


 Laws of 1973, ch. 141, § 10.


 Laws of 1973, 1st Ex. Sess., ch. 214, § 6.


 Note, however, that Title VII afforded employees a private cause of action for discrimination nine years earlier than the WLAD did, and the ADEA five years earlier. 42 U.S.C. § 2000e-2(a) (creating private cause of action for violation of Title VII); Laws of 1973, ch. 141, § 3 (creating private cause of action for violation of the WLAD); 29 U.S.C. § 623(a) (creating private cause of action for violation of ADEA).


 Robel v. Roundup Corp., 148 Wn.2d 35, 44-45, 59 P.3d 611 (2002) (looking to federal cases interpreting Title VII and the ADA to determine whether the WLAD supports a disability claim based on a hostile work environment); Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 361-62, 753 P.2d 517 (1988) (looking to federal cases interpreting the ADEA to determine criteria for establishing an age discrimination claim under the WLAD); Fahn v. Cowlitz County, 93 Wn.2d 368, 376-82, 610 P.2d 857, 621 P.2d 1293 (1980) (looking to federal case law interpreting Title VII to determine the extent of the Human Rights Commission’s authority to prohibit a facially neutral hiring policy with disparate impact on women and applicants of certain national origins).


 See Brown v. Scott Paper Worldwide Co., 143 Wn.2d 349, 359, 20 P.3d 921 (2001) (noting that the WLAD covers a broader range of employers than does Title VII); Martini v. Boeing Co., 137 Wn.2d 357, 372-73, 971 P.2d 45 (1999) (noting that the WLAD’s express liberal interpretation mandate and greater damages provisions distinguish it from Title VII); Marquis v. City of Spokane, 130 Wn.2d 97, 110-11, 922 P.2d 43 (1996) (finding that the WLAD creates a cause of action for discrimination against independent contractors on the basis of sex, race, national origin, religion, or disability, partly on the basis that the WLAD prohibits discrimination in a broader range of contexts than does Title VII). But see Dailey v. N. Coast Life Ins. Co., 129 Wn.2d 572, 575-76, 919 P.2d 589 (1996) (finding that the WLAD does not incorporate ostensible amendments to Title VII authorizing punitive damages, partly on the basis that Washington courts require express statutory authorization for exemplary damages).


 Pub. L. 92-261, 86 Stat. 103 (1972). This requirement appears in Title VII’s definition of “religion,” which has read as follows since the 1972 amendment:
The term “religion” includes all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate to an employee’s or prospective employee’s religious observance or practice without undue hardship on the conduct of the employer’s business.
42 U.S.C. § 2000e(j).


 120 Wn.2d at 63 n.6 (citing King v. Iowa Civil Rights Commission, 334 N.W.2d 598, 601-02 (Iowa 1983), Rankins v. Commission on Professional Competence, 24 Cal. 3d 167, 171-74, 593 P.2d 852, 154 Cal. Rptr. 907 (1979), and Wondzell v. Alaska Wood Products, Inc., 583 P.2d 860, 863 (Alaska 1978) as examples of cases *493finding an implicit reasonable accommodation requirement, and American Motors Corp. v. Department of Industry, Labor & Human Relations, 101 Wis. 2d 337, 345-50, 305 N.W.2d 62 (1981), Olin Corp. v. Illinois Fair Employment Practices Commission, 34 Ill. App. 3d 868, 876, 341 N.E.2d 459 (1976), aff’d, 67 Ill. 2d 466, 367 N.E.2d 1267, 10 Ill. Dec. 501 (1977), and Corey v. Avco-Lycoming Division, Avco Corp., 163 Conn. 309, 322-23, 307 A.2d 155 (1972) as examples of cases finding no such requirement).


 Allison v. Hous. Auth., 118 Wn.2d 79, 821 P.2d 34 (1991) (looking to ADEA to determine criteria for establishing an age discrimination case under the WLAD).


 Oliver v. Pac. Nw. Bell Tel. Co., 106 Wn.2d 675, 678, 724 P.2d 1003 (1986) (stating, in racial discrimination case, that “decisions interpreting [Title VII] are persuasive authority for the construction of [the WLAD]”).


 Robel, 148 Wn.2d at 43 (“[t]o determine whether the [WLAD] supports a disability claim based on a hostile work environment, we may look to federal cases construing analogous federal statutes” such as the ADA (citing Fahn, 93 Wn.2d at 376)).


 See S. Pac. Transp. Co. v. Commercial Metals Co., 456 U.S. 336, 345, 102 S. Ct. 1815, 72 L. Ed. 2d 114 (1982) (where agency historically engaged in comprehensive regulation of certain industry practices, the agency's silence regarding an affirmative defense based on a violation of those regulations was deemed significant).


 The HRC also explains that although it has not promulgated a rule expressly requiring employers to accommodate their employees’ religious practices, it has recognized and enforced that requirement through interpretive guides and complaint investigations. Br. of Amicus Curiae HRC at 7-8.


 Ass’n of Wash. Bus. v. Dep’t of Revenue, 155 Wn.2d 430, 437, 120 P.3d 46 (2005).


 The dissent’s conclusion that Holland “gave ‘great weight’ to an existing administrative regulation” is not accurate. Dissent at 509. While the Holland court cited the existence of implementing regulations as support for its conclusion that the WLAD requires affirmative accommodations for employees with disabilities, those regulations were not essential to the court’s holding. See Holland, 90 Wn.2d at 388-89 (“[The WLAD] contains a strong statement of legislative policy. When, in 1973, the legislature chose to make this policy applicable to discrimination against the handicapped, we believe it is clear it mandated positive steps be taken. An interpretation to the contrary would not work to eliminate discrimination. It would instead maintain the status quo.” (citations omitted) (citing RCW 49.60.010, .030)). The dissent also errs in implying that Holland “distinguished between religious and disability discrimination” when it recognized an implied cause of action for failure to accommodate disability. Dissent at 509. The Holland court did not distinguish between religious and disability discrimination for purposes of the implied cause of action. Rather, it drew that distinction when rejecting the defendant employer’s suggestion that the court import into the disability discrimination context the “de minimis effort test” applied by the United States Supreme Court in its seminal Title VII religious discrimination *496case. Holland, 90 Wn.2d at 390. See discussion of Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 97 S. Ct. 2264, 53 L. Ed. 2d 113 (1977), infra, p. 497.


 In addition to concluding that the reasonable accommodation requirement was “not consistent” with Title VII’s “plain language,” the Dewey majority rejected the requirement on constitutional avoidance grounds, worrying that it might be employed to “coerce or compel an employer to accede to [the] religious beliefs of all of his employees” and concluding that it therefore raised “grave constitutional questions” under the establishment clause of the First Amendment to the United States Constitution. Dewey, 429 F.2d at 334-35. The majority also rejected the requirement on policy grounds, predicting that employers would be “harassed by the filing of many of such claims” if the court were to “equate religious discrimination with failure to accommodate.” Id. at 335.


 See, e.g., Yott v. N. Am. Rockwell Corp., 501 F.2d 398, 402-03 (1974) (“Th[e] subsequent congressional affirmation strengthens our conclusion about the validity of the [EEOC’s 1967] regulation”), aff’d, 602 F.2d 904 (9th Cir. 1979); Riley v. Bendix Corp., 464 F.2d 1113 (5th Cir. 1972).


 Instead of relying on Fahn, 93 Wn.2d 368, the dissent would rely on Hegwine, 162 Wn.2d at 349-52; dissent at 510, but Hegwine is inapposite. Hegwine rejected the employer’s argument that a pregnancy discrimination claim should be viewed as a disability discrimination claim and analyzed under the “reasonable accommodation” standard. 162 Wn.2d at 352. Instead, the Hegwine court applied a sex-discrimination analysis, since “neither pregnancy nor pregnancy related medical conditions are disabilities under Washington law.” Id. This holding was not a general indictment of implied causes of action. Rather, it was a straightforward application of the HRC’s interpretive guidelines, which “plainly provide that claims of employment discrimination because of pregnancy are to be analyzed as matters of sex [as opposed to disability] discrimination.” Id. at 349-50 (“While the plain language of [the WLAD] prohibits job discrimination ‘because of... sex ...’ and does not specifically mention pregnancy, the [ ]HRC has enacted several interpretive regulations that clarify discrimination because of pregnancy is sex discrimination.” (second and third alterations in original)). Indeed, the question presented in Hegwine had nothing to do with implied causes of action. No one argued that the plaintiff had no cause of action in Hegwine — rather, the parties argued over how that cause of action should be categorized (as sex discrimination or as disability discrimination). Id. at 348-50. Thus, the dissent errs by asserting that “Hegwine is our most recent and relevant case addressing whether to imply a failure to accommodate cause of action into the WLAD.” Dissent at 510. Hegwine is simply not on point.


 See, e.g., Martini, 137 Wn.2d at 372-73; Fahn, 93 Wn.2d at 376-82.


 The dissent cites ROW 49.60.040(11), which exempts religious nonprofits from liability for employment discrimination under the WLAD, as evidence that “the legislature has given due consideration to the complexities and implications of legislating in the religious discrimination arena and has chosen not to do so.” Dissent at 507. We respectfully disagree. While the legislature has chosen to exempt religious nonprofits from liability for discrimination under the WLAD, it has not exempted private non-religious-employers like the defendant in this case. The dissent therefore errs in citing ROW 49.60.040(11) as proof that the legislature does not want non-religious-employers to be liable for discrimination.


 Its most recent relevant case declines to reach that question. Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 67, 107 S. Ct. 367, 93 L. Ed. 2d 305 (1986) (declining the petitioner’s invitation to “delineat[e] the plaintiff’s prima facie case”).


 An employee need not be at immediate risk of actual firing or demotion to demonstrate threatened or actual discriminatory treatment. See, e.g., Berry, 447 F.3d at 655 (employee established an “ ‘adverse employment action’ ” for purposes of prima facie religious accommodation claim where employer “ ‘formally instructed] him not to pray with or proselytize to clients’ ”); Equal Emp’t Opportunity Comm’n v. Townley Eng’g & Mfg. Co., 859 F.2d 610, 614 n.5 (9th Cir. 1988) (“An employee does not cease to be discriminated against because he temporarily gives up his religious practice and submits to the employment policy.”).


 Berry, 447 F.3d at 655 (risk to public employer of violating the establishment clause is an undue hardship).


 E.g., Knight v. Conn. Dep’t of Pub. Health, 275 F.3d 156, 161 (2d Cir. 2001) (Title VII did not require employer to permit nurse to proselytize while providing services).


 E.g., Harrell v. Donahue, 638 F.3d 975, 981 & n.7 (8th Cir. 2011) (accommodation was unreasonable where it would have required other employees to work *503weekend shifts that they otherwise would have been exempt from under the seniority system); Peterson v. Hewlett-Packard Co., 358 F.3d 599, 608 (9th Cir. 2004) (undue hardships results where accommodation would “allow! ] actions that demean or degrade, or are designed to demean or degrade, members of [employer’s] workforce”); Wilson v. U.S. W. Commc’ns, 58 F.3d 1337, 1339-42 (8th Cir. 1995) (employee not entitled to display religiously motivated image that upset and offended fellow employees to the point of disrupting productivity).


 See McCurry, 169 Wn.2d at 101-03 (rejecting the more stringent federal standard for stating a claim).